CENTRAL SECURITIES CORPORATION INTERIM REPORT TO STOCKHOLDERS AS OF SEPTEMBER 30, 2013 To the Stockholders of CENTRAL SECURITIES CORPORATION: Financial data for the quarter ended September 30, 2013 prepared by management without audit by our independent registered public accounting firm and other pertinent information are submitted herewith. Comparative net assets are as follows: Sept. 30, 2013 June 30, 2013 Dec. 31, 2012 Net assets $ $ $ Net assets per share of Common Stock Shares of Common Stock outstanding Comparative operating results are as follows: Nine months ended September 30, 2013 2012 Net investment income $ $ Per share of Common Stock * * Net realized gain on sale of investments Decrease in net unrealized appreciation of investments ) ) Increase (decrease) in net assets resulting from operations ) * Per-share data are based on the average number of Common shares outstanding during the nine-month period. In the quarter ended September 30, 2013 the Corporation purchased 267,879 shares of its Common Stock at an average price of $22.77 per share. The Corporation may from time to time purchase its Common Stock in such amounts and at such prices as the Board of Directors deems advisable in the best interests of stockholders. Purchases may be made in the open market, or in private transactions directly with stockholders. We are pleased to report that during the third quarter, Central completed its previously announced sale of 35,000 shares of The Plymouth Rock Company, Inc. Stockholders’ inquiries are welcome. Central Securities Corporation Wilmot H. Kidd, President 630 Fifth Avenue
